Citation Nr: 1235770	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to an initial rating higher than 20 percent for service-connected diabetes mellitus, type 2.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for stroke as secondary to service-connected diabetes mellitus, type 2, and entitlement to service connection for nephropathy, as secondary to service-connected diabetes mellitus, type 2, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2010 VA examination, page 7.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

In September 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial rating higher than 20 percent for service-connected diabetes mellitus, type 2, and entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type 2.

First, the claims file indicates that the Veteran is receiving Social Security disability benefits.  However, these records are not associated with the claims file.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  It has been established that the Veteran is receiving disability benefits with the SSA.  These records must be obtained as they may include clinical evidence of the Veteran's diabetes and hypertension.  

The Board remanded the claim for entitlement to service connection for hypertension in September 2010 to obtain a medical opinion.  As noted in the September 2010 Remand, the Veteran's service treatment records do not note a diagnosis of hypertension.  However, the Veteran had elevated blood pressure levels, according to the National Institutes of Health and the National Heart, Lung and Blood Institute.  The Veteran's entrance examination from June 1968 noted a blood pressure of 136/84, but did not note any history of hypertension.  This blood pressure is considered prehypertension.  The Veteran's discharge examination from March 1970 noted a blood pressure of 126/88.  This is also considered prehypertension.   

The Board finds the opinion provided in October 2010 is inadequate.  The examiner failed to discuss any elevated blood pressures noted during service.  Additionally, although the examiner opined that the Veteran's hypertension was not due to his diabetes because hypertension had an onset prior to diabetes, the examiner also stated that the Veteran's hypertension was not aggravated by his diabetes due to this reason.  The Board finds this inadequate as the rationale does not discuss why the Veteran's diabetes mellitus is not aggravating his hypertension.  As such, the Board finds a remand is necessary to obtain an addendum opinion.

Finally, as noted previously, in Rice, supra, the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that he is unemployable due, in part, to his service-connected disabilities.  See August 2010 Representative Statement, page 2.  The Board finds that the evidence raises a claim for a TDIU rating; however, the Board cannot adjudicate this issue in the first instance.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA) compliant notice as to a TDIU rating, obtaining all outstanding treatment records pertaining to his service-connected disabilities, and obtaining an opinion as regarding the effect his service-connected disabilities have on his employability.  

Additionally, all updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.

2.  Obtain the Veteran's SSA disability records, as well as the medical records relied upon concerning that claim.

If records cannot be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record.  

3.  Obtain and associate with the claims file all updated VA and private treatment records.

4.  Request that the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment of the performance of his job.  

Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

5.  After the above development has been completed and all outstanding records have been associated with the claims file, obtain an addendum opinion to the October 2010 VA examination for hypertension.  If deemed necessary, afford the Veteran a VA examination for hypertension.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's hypertension is causally or etiologically related to service, to include the elevated readings documented during service, OR is proximately due to OR aggravated by his diabetes mellitus, type 2.

The examiner must include a discussion of the Veteran's elevated blood pressures noted during service and discuss if his current hypertension is causally or etiologically related to the elevated pressures noted during service.

6.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



